DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a receiver having a pressure equilibrium structure, the receiver comprising a magnetic circuit including a yoke, a permanent magnet coupled to the yoke, and a top plate attached to the permanent magnet, a voice coil configured to vibrate by mutual electromagnetic force with the magnetic circuit, a diaphragm allowing the voice coil to be attached thereto and vibrated by the voice coil to generate sound, and a protector coupled to an upper surface of the diaphragm and surrounding an outer side of the magnetic circuit with a gap from an outer periphery of the magnetic circuit, as specifically claimed in claim 1, wherein the protector has a hole communicating with a gap portion with the magnetic circuit and an air path is formed by the hole of the protector and the gap between the magnetic circuit and the protector.
None of prior art teaches a receiver having a pressure equilibrium structure, the receiver comprising a cylindrical frame having a gap configured to accommodate a component, a yoke partitioning an internal space of the frame vertically and including a bottom surface, a cylindrical portion bent from the bottom surface, a flange portion formed on an outer circumference of the cylindrical portion, and a communication hole formed by removing a portion of the flange portion, a first speaker unit installed above the yoke and including a first permanent magnet, a first plate, a first voice coil, and a first diaphragm, a second speaker unit installed below the yoke and including a second permanent magnet, a second plate, a second voice coil, and a second diaphragm, a first protector coupled to an upper surface and a side surface of the frame and protecting the first speaker unit, and an air path formed by removing portions of the upper surface and the side surface of the frame to have a gap from the first protector, as specifically claimed in claim 3, wherein the first protector has a pressure equilibrium hole communicating with the air path.
None of prior art teaches a receiver having a pressure equilibrium structure, the receiver comprising a cylindrical frame having a gap configured to accommodate a component, a yoke partitioning an internal space of the frame vertically and including a bottom surface, a cylindrical portion bent from the bottom surface, a flange portion formed on an outer circumference of the cylindrical portion, and a communication hole formed by removing a portion of the flange portion, a first speaker unit installed above the yoke and including a first permanent magnet, a first plate, a first voice coil, and a first diaphragm, a second speaker unit installed below the yoke and including a second permanent magnet, a second plate, a second voice coil, and a second diaphragm, a first protector coupled to an upper surface and a side surface of the frame and including a sound emission hole protecting the first speaker unit and configured to emit sound and a pressure equilibrium hole formed by removing a portion of a sidewall to a lower end and an air path, as specifically claimed in claim 13, wherein the air path has a gap with the first protector by removing portions of the upper surface and the side surface of the frame and extends from the 261050-0119 / FP21226USsound emission hole to the pressure equilibrium hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 6,804,366) teaches a speaker apparatus comprising a magnetic circuit that is provided with a yoke having a center pole, ring-shaped magnet and plate, a support frame located around the magnetic circuit, and a ventilation section formed in the support frame for allowing air inside the apparatus to escape.
Sakaguchi et al. (US 2014/0056455) teaches an earphone including a loudspeaker unit, a sound conductive tube which is connected to a front surface having a diaphragm included in the loudspeaker unit, and has a hole through which a sound generated from the loudspeaker unit is emitted.
Wen et al. (US 2017/0238088) teaches a headphone device including zones to separate different frequency ranges for enhancing and improving sound quality, wherein the headphone device includes more than one cavities and second auxiliary holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
May 3, 2022